

LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date among SILICON VALLEY BANK, a California corporation (“Bank”), AIRSPAN
NETWORKS, INC., a corporation formed under the laws of the State of Washington
(“US Borrower”), and AIRSPAN COMMUNICATIONS LIMITED, a company registered under
the laws of England and Wales under company number 03501881 (“UK Borrower”; US
Borrower and UK Borrower hereinafter referred to individually and collectively,
jointly and severally, as “Borrower”), provides the terms on which Bank shall
lend to Borrower and Borrower shall repay Bank. The parties agree as follows:
 
1.  ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
 
2.  LOAN AND TERMS OF PAYMENT
 
2.1.   Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
 
2.1.1.  Revolving Advances.
 
(a)  Availability. Subject to the terms and conditions of this Agreement, Bank
will make Advances to Borrower up to the Availability Amount.
 
(b)  Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.
 
2.1.2.  Letters of Credit Sublimit
 
(a)  As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit for Borrower’s account. The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed the lesser of (i) Five Million Dollars ($5,000,000)
minus the FX Reserve or (ii) the Availability Amount. Such aggregate amounts
utilized hereunder shall at all times reduce the amount otherwise available for
Advances under the Revolving Line. If, on the Revolving Line Maturity Date,
there are any outstanding Letters of Credit, then on such date Borrower shall
provide to Bank cash collateral in an amount equal to one hundred percent (100%)
of the face amount of all such Letters of Credit, to secure all of the
Obligations relating to said Letters of Credit and pay all interest, fees, costs
and expenses incurred by Bank in connection therewith. All Letters of Credit
shall be in form and substance acceptable to Bank in its sole discretion and
shall be subject to the terms and conditions of Bank’s standard Application and
Letter of Credit Agreement (the “Letter of Credit Application”). Borrower agrees
to execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Prior to or simultaneously with the opening of each
Letter of Credit, Borrower shall pay to Bank a letter of credit fee in an amount
equal to one percent (1.0%) per annum of the face amount of the Letter of
Credit.
 

--------------------------------------------------------------------------------


 
(b)  The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.
 
(c)  Borrower may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the equivalent
of the amount thereof (plus fees and charges in connection therewith such as
wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.
 
(d)  To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount
equal to ten percent (10%) of the face amount of such Letter of Credit. The
amount of the Letter of Credit Reserve may be adjusted by Bank from time to time
to account for fluctuations in the exchange rate; provided, however, that Bank
shall give Borrower at least five (5) Business Days prior written notice of any
adjustment to the Letter of Credit Reserve requirement which would require the
Letter of Credit Reserve to exceed (10%) of the face amount of a Letter of
Credit. The availability of funds under the Revolving Line shall be reduced by
the amount of such Letter of Credit Reserve for as long as such Letter of Credit
remains outstanding.
 
2.1.3.  Foreign Exchange Sublimit. As part of the Revolving Line, Borrower may
enter into foreign exchange contracts with Bank under which Borrower commits to
purchase from or sell to Bank a specific amount of Foreign Currency (each, a “FX
Forward Contract”) on a specified date (the “Settlement Date”). FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract in a maximum aggregate amount equal to the
lesser of (i) Five Million Dollars ($5,000,000), minus the face amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), and minus an amount equal to all Letter of Credit Reserves combined or
(ii) the Availability Amount (the “FX Reserve”). The aggregate amount of FX
Forward Contracts at any one time may not exceed ten (10) times the amount of
the FX Reserve.
 

--------------------------------------------------------------------------------


 
2.1.4.  Cash Management Services Sublimit. Borrower may use up to the lesser of
(i) One Million Dollars ($1,000,000) or (ii) the Availability Amount (the “Cash
Management Services Sublimit”) of the Revolving Line for Bank’s cash management
services which may include merchant services, direct deposit of payroll,
business credit card, and check cashing services identified in Bank’s various
cash management services agreements (collectively, the “Cash Management
Services”). Any amounts Bank pays on behalf of Borrower or any amounts that are
not paid by Borrower for any Cash Management Services will be treated as
Advances under the Revolving Line and will accrue interest at the interest rate
applicable to Advances.
 
2.2.    Overadvances. If at any time or for any reason the total of all
outstanding Advances and all other monetary Obligations exceeds the Availability
Amount (an “Overadvance”), Borrower shall pay the amount of the excess to Bank,
without notice or demand, within two (2) Business Days after the occurrence of
such Overadvance. Without limiting Borrower’s obligation to repay to Bank the
amount of any Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance that has been outstanding for more than
three (3) Business Days, on demand, at the Default Rate.
 
2.3.    Payment of Interest on the Credit Extensions.
 
(a)  Interest Rate; Advances. Subject to Section 2.3(b), the amounts outstanding
under the Revolving Line (which, for purposes of clarification, do not include
the FX Reserve or any undrawn Letters of Credit or Letter of Credit Reserves)
shall accrue interest at a per annum rate equal to the Prime Rate plus the
following percentages: (i) one quarter of one percentage point (0.25%) at all
times that Borrower is a Net Depositor and either (A) Borrower’s Quick Ratio is
equal to or greater than 1.50:1.00 or (B) Borrower’s EBITDA, net of unfunded
capital expenditures, was greater than Seven Hundred Fifty Thousand Dollars
($750,000) for the most recently ended fiscal quarter and was greater than Seven
Hundred Fifty Thousand Dollars ($750,000) for the two immediately preceding
fiscal quarters; (ii) three quarters of one percentage point (0.75%) at all
other times that Borrower is a Net Depositor; and (iii) one and one half of one
percentage point (1.50%) at all times that Borrower is a Net Borrower. Changes
in the applicable interest rate as a result of changes in Borrower’s status as a
Net Borrower or Net Depositor or as a result of changes in Borrower’s Quick
Ratio shall not become effective until the first (1st) day of the month
following such change. Any change in the applicable interest rate as a result of
Borrower achieving the minimum EBITDA for two (2) consecutive calendar quarters
in accordance with Section 2.3(a)(i) shall become effective on the first (1st)
day of the month following such second (2nd) calendar quarter. Any change in the
applicable interest rate as a result of Borrower’s failure to maintain the
minimum EBITDA set forth in Section 2.3(a)(i) shall become effective on the
first (1st) day of the month following the month in which such failure occurred.
 
(b)  Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is three percentage points (3%) above the rate effective immediately before the
Event of Default (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Bank.
 

--------------------------------------------------------------------------------


 
(c)  Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
 
(d)  360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.
 
(e)  Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Bank when due. These debits shall not constitute
a set-off.
 
(f)  Payment; Interest Computation; Float Charge. Interest is payable monthly on
the last calendar day of each month. In computing interest on the Obligations,
all Payments received after 3:00 p.m. Eastern time on any day shall be deemed
received on the next Business Day. In addition, while Borrower is a Net
Borrower, Bank shall be entitled to charge Borrower a “float” charge in an
amount equal to two (2) Business Days interest, at the interest rate applicable
to the Advances, on all payments received by Bank. The float charge for each
month shall be payable on the last day of the month. Bank shall not, however, be
required to credit Borrower's account for the amount of any item of payment
which is unsatisfactory to Bank in its good faith business judgment, and Bank
may charge Borrower's Designated Deposit Account for the amount of any item of
payment which is returned to Bank unpaid.
 
2.4.    Fees. Borrower shall pay to Bank:
 
(a)  Commitment Fee. A fully earned, non-refundable commitment fee of Ninety
Thousand Dollars ($90,000) which shall be paid in eight (8) quarterly
installments of Eleven Thousand Two Hundred Fifty Dollars ($11,250) each, in
advance, as follows:
 
Due Date
 
Amount Due
 
August 1, 2006
 
$11,250
 
November 1, 2006
 
$11,250
 
February 1, 2007
 
$11,250
 
May 1, 2007
 
$11,250
 
August 1, 2007
 
$11,250
 
November 1, 2007
 
$11,250
 
February 1, 2008
 
$11,250
 
May 1, 2008
 
$11,250
 



(b)  Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of Letters of Credit, upon the issuance or renewal of such Letter of
Credit by Bank, provided that the Letter of Credit fee shall in no event exceed
the one (1) percent fee referenced in Section 2.1.2(a) hereof;
 

--------------------------------------------------------------------------------


 
(c)  Termination Fee. A termination fee as provided under Section 4.1 hereof;
 
(d)  Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), which fee shall be paid monthly, in arrears, on a calendar year
basis, in an amount equal to three hundred and seventy five hundredths of one
percent (0.375%) per annum of the average sum of (i) the Revolving Line minus
(ii) all outstanding Advances (outstanding Letters of Credit, the Letter of
Credit Reserves and the FX Reserve shall not be deemed “Advances” for purposes
of calculating the Unused Revolving Line Facility Fee under this Section
2.4(d)). Borrower shall not be entitled to any credit, rebate or repayment of
any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section notwithstanding any termination of this Agreement, or suspension or
termination of Bank’s obligation to make loans and advances hereunder;
 
(e)  Collateral Monitoring Fee. For each month (i) during which Borrower has
submitted a Transaction Report or Interim Transaction Report reflecting that
Borrower is a Net Borrower as of the date of such Transaction Report or Interim
Transaction Report, or (ii) during which Borrower has failed to provide a
Transaction Report or Interim Transaction Report in accordance with the terms of
this Agreement during such month, a monthly collateral monitoring fee of One
Thousand Two Hundred Fifty Dollars ($1,250), payable in arrears on the last day
of the month in which the Borrower submits a Transaction Report or Interim
Transaction Report showing Net Borrower status (prorated for any partial month
with respect to the Effective Date or the termination of this Agreement, whether
by acceleration of the obligations following an Event of Default by the Borrower
under Section 4.1 below, or on the Revolving Line Maturity Date); and
 
(f)  Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses, plus expenses, for documentation and negotiation of this Agreement)
incurred through and after the Effective Date, when due.
 
3.  CONDITIONS OF LOANS
 
3.1.   Conditions Precedent to Initial Advance. Bank’s obligation to make the
initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
 
(a)  Borrower shall have delivered duly executed original signatures to the Loan
Documents to which it is a party;
 
(b)  UK Borrower shall have delivered duly executed original signatures to the
Mortgage Debenture;
 
(c)  US Borrower shall have delivered duly executed original signatures to the
Control Agreements;
 

--------------------------------------------------------------------------------


 
(d)  Borrower shall have delivered its Operating Documents and a good standing
certificate of US Borrower certified by the Secretary of State of the State of
Washington as of a date no earlier than thirty (30) days prior to the Effective
Date;
 
(e)  Borrower shall have delivered duly executed original signatures to the
completed Borrowing Resolutions for Borrower;
 
(f)  US Borrower shall have delivered duly executed original signatures to the
IP Agreements;
 
(g)  Bank shall have received certified copies, dated as of a recent date, of
financing statement searches, as Bank shall reasonably request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Advance, will be terminated or
released;
 
(h)  US Borrower shall have delivered the Perfection Certificate executed by
Borrower;
 
(i)  UK Borrower shall have delivered a Secretary’s Certificate duly executed by
the Secretary of the UK Borrower;
 
(j)  US Borrower shall have delivered a landlord’s consent executed by AVM, L.P.
and Liberty Property Limited Partnership in favor of Bank;
 
(k)  Borrower shall have delivered a legal opinion of Borrower’s counsel in the
United States and in England dated as of the Effective Date together with the
duly executed original signatures thereto;
 
(l)  [Reserved];
 
(m)  Borrower shall have delivered evidence satisfactory to Bank that the
insurance policies required by Section 6.7 hereof are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Bank; and
 
(n)  Borrower shall have paid the fees and Bank Expenses then due as specified
in Section 2.4 hereof.
 
3.2.  Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:
 
(a)  except as otherwise provided in Section 3.4, timely receipt of an executed
Payment/Advance Form;
 
(b)  the representations and warranties in Section 5 shall be true in all
material respects on the date of the Payment/Advance Form and on each Funding
Date; provided, however, that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
remain true in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and
 

--------------------------------------------------------------------------------


 
(c)  in Bank’s sole discretion, there has not been a Material Adverse Change.
 
3.3.  Covenant to Deliver.
 
Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension. Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank’s sole discretion.
 
3.4.  Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 3:00 p.m. Eastern
time on the Funding Date of the Advance. Together with such notification,
Borrower must promptly deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Bank shall credit Advances to the Designated Deposit Account. Bank may
make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due. Bank may rely on any
telephone notice given by a person whom Bank believes is a Responsible Officer
or designee.
 
4.  CREATION OF SECURITY INTEREST 
 
4.1.   Grant of Security Interest; Termination of Agreement and Security
Interest; Termination Fee. US Borrower hereby grants Bank, to secure the payment
and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
US Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral (subject only to Permitted Liens
that may have superior priority to Bank’s Lien under this Agreement). If US
Borrower shall acquire a commercial tort claim, US Borrower shall promptly
notify Bank in a writing signed by Borrower of the general details thereof and
grant to Bank in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Bank.
 

--------------------------------------------------------------------------------


 
This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank or if Bank’s obligation to fund Credit Extensions terminates
pursuant to the terms of Section 2.1.1(b)). Notwithstanding any such
termination, Bank’s lien and security interest in the Collateral shall continue
until US Borrower fully satisfies its Obligations. If this Agreement is
terminated prior to the Revolving Line Maturity Date at Borrower’s election or
at Bank’s election due to the occurrence and continuance of an Event of Default,
US Borrower shall pay to Bank, in addition to the payment of any other expenses
or fees then-owing, (a) all remaining quarterly installments of the Commitment
Fee, and (b) a termination fee in an amount equal to (i) one percent (1.0%) of
the Revolving Line if such termination occurs prior to August 1, 2007 or (ii)
one half of one percent (0.5%) of the Revolving Line if such termination occurs
on or after August 1, 2007; provided, however, that no termination fee shall be
charged if the credit facility hereunder terminates on the Revolving Line
Maturity Date or is replaced with a new facility from Silicon Valley Bank or
another division thereof. Upon payment in full of the Obligations and at such
time as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to US Borrower.
 
4.2.   Authorization to File Financing Statements. US Borrower hereby authorizes
Bank to file financing statements, without notice to US Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.
 
5.  REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1.   Due Organization and Authorization. US Borrower is duly existing and in
good standing as a Registered Organization only in the State of Washington and
UK Borrower is a private limited company duly incorporated and validly existing
under the laws of England and Wales, and each is qualified and licensed to do
business and is in good standing in any jurisdiction in which the conduct of
their business or their ownership of property requires that they be qualified
except where the failure to do so could not reasonably be expected to have a
material adverse effect on Borrower’s business. In connection with this
Agreement, US Borrower has delivered to Bank a completed certificate
substantially in the form attached hereto as Exhibit C signed by US Borrower,
entitled “Perfection Certificate”. US Borrower represents and warrants to Bank
that (a) US Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) US Borrower is an organization
of the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth US Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth US Borrower’s place
of business, or, if more than one, its chief executive office as well as US
Borrower’s mailing address (if different than its chief executive office);
(e) US Borrower (and each of its predecessors) has not, in the past five (5)
years, changed its state of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to US Borrower
and each of its Subsidiaries is accurate and complete. If US Borrower is not now
a Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with US Borrower’s organizational
identification number.
 

--------------------------------------------------------------------------------


 
The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower’s business.
 
5.2.   Collateral. US Borrower has good title to the Collateral, free of Liens
except Permitted Liens. Borrower has no deposit account other than the deposit
accounts with Bank.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse). Except as hereafter disclosed to Bank in writing by US Borrower,
none of the components of the Collateral shall be maintained at locations other
than as provided in the Perfection Certificate. In the event that US Borrower,
after the date hereof, intends to store or otherwise deliver any portion of the
Collateral to a bailee, then US Borrower will first receive the written consent
of Bank and such bailee must acknowledge in writing that the bailee is holding
such Collateral for the benefit of Bank.
 
All Net Inventory is in all material respects of good and marketable quality,
free from material defects.
 
Borrower is the sole owner of its Intellectual Property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each Patent is valid and enforceable and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.
 
Except as noted on the Perfection Certificate, US Borrower is not a party to,
nor is bound by, any license or other agreement with respect to which Borrower
is the licensee that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property. Borrower shall provide written notice to Bank within ten (10)
days of entering or becoming bound by any such license or agreement which is
reasonably likely to have a material impact on Borrower’s business or financial
condition (other than over-the-counter software that is commercially available
to the public). Borrower shall take such steps as Bank requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
all such licenses or contract rights to be deemed “Collateral” and for Bank to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement (such consent or
authorization may include a licensor’s agreement to a contingent assignment of
the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future.
 
5.3.   Accounts Receivable. 
 

--------------------------------------------------------------------------------


 
(a)  For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.
 
(b)  All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
Borrower's Books are genuine and in all respects what they purport to be. All
sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an Eligible Account in any
Transaction Report. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are genuine, and all such documents, instruments and agreements are
legally enforceable in accordance with their terms.
 
5.4.   Litigation. Except as disclosed on the Perfection Certification, there
are no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Two Hundred Fifty Thousand Dollars ($250,000).
 
5.5.   No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
 
5.6.   Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.
 
5.7.   Regulatory Compliance. US Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act. US Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). US Borrower has complied in all material respects with the
Federal Fair Labor Standards Act. Borrower has not violated any laws, ordinances
or rules, the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue their respective
business as currently conducted.
 
5.8.   Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
 

--------------------------------------------------------------------------------


 
5.9.   Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state, governmental and local taxes, assessments, deposits and
contributions owed by Borrower. Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower's prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency in any part of the world.
 
5.10. Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, and to fund its general business requirements and not
for personal, family, household or agricultural purposes.
 
5.11. Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).
 
6.  AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1.   Government Compliance. Borrower shall maintain its legal existence and
good standing in its jurisdiction of formation and each jurisdiction in which
the nature of its business requires them to be so qualified, except where the
failure to take such action would not reasonably be expected to have a material
adverse effect on Borrower’s business or operations, taken as a whole; provided,
that Borrower may not permit its qualification to do business in the
jurisdiction of its chief executive office to terminate or lapse; and provided,
further, that this Section 6.1 shall not be construed to prohibit any other
transaction that is otherwise permitted in Section 7 of this Agreement.
 
Borrower shall comply with all laws, ordinances and regulations to which it is
subject, noncompliance with which could have a material adverse effect on
Borrower’s business.
 

--------------------------------------------------------------------------------


 
6.2.   Financial Statements, Reports, Certificates. Borrower shall provide Bank
with the following:
 
(a)  at all times that Borrower is a Net Borrower, a Transaction Report, weekly
and upon delivery of each request for an Advance; (b) at all times other than
when Borrower is a Net Borrower, a Transaction Report monthly within thirty (30)
days after the end of each month;
 
(b)  at all times other than when Borrower is a Net Borrower, a Transaction
Report monthly within thirty (30) days after the end of each month;
 
(c)  within thirty (30) days after the end of each month, deliver to Bank (A)
monthly accounts receivable agings, aged by invoice date, (B) monthly accounts
payable agings, aged by invoice date, and (C) monthly reconciliations of
accounts receivable agings (aged by invoice date), and general ledger;
 
(d)  as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited financial statements on a consolidated and
consolidating basis;
 
(e)  within thirty (30) days after the end of each month a monthly Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;
 
(f)  no later than thirty (30) days prior to the end of each fiscal year of
Borrower, (A) annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Borrower, and (B) annual financial projections for the following fiscal year (on
a quarterly basis) as approved by Borrower’s board of directors, together with
any related business forecasts used in the preparation of such annual financial
projections;
 
(g)  as soon as available, and in any event within one hundred eighty (180) days
following the end of Borrower's fiscal year, annual financial statements
certified by, and with an unqualified opinion of, independent certified public
accountants acceptable to Bank (for clarification, Grant Thornton LLP is deemed
by Bank to be acceptable);
 
(h)  as soon as available, but no later than five (5) days after filing with the
Securities Exchange Commission, the US Borrower’s 10K, 10Q, and 8K reports
together with a Compliance Certificate;
 
(i)  a prompt report of any legal actions pending or threatened against Borrower
or any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of Two Hundred Fifty Thousand Dollars ($250,000) or more;
 
(j)  prompt written notice of (i) any material change in the composition of the
Intellectual Property, (ii) the registration of any Copyright, including any
subsequent ownership right of Borrower in or to any Copyright, Patent or
Trademark not shown in the IP Security Agreement, or (iii) Borrower’s knowledge
of an event that materially adversely affects the value of the Intellectual
Property.
 

--------------------------------------------------------------------------------


 
Borrower’s 10K, 10Q, and 8K reports required to be delivered pursuant to Section
6.2(h) shall be deemed to have been delivered on the date on which Borrower
posts such report or provides a link thereto on Borrower’s or another website on
the Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.2(h).


6.3.   Accounts Receivable.
 
(a)  Schedules and Documents Relating to Accounts. Borrower shall deliver to
Bank transaction reports and schedules of collections, as provided in Section
6.2, on Bank’s standard forms; provided, however, that Borrower’s failure to
execute and deliver the same shall not affect or limit Bank’s Lien and other
rights in all of Borrower’s Accounts, nor shall Bank’s failure to advance or
lend against a specific Account affect or limit Bank’s Lien and other rights
therein. If requested by Bank, Borrower shall furnish Bank with copies (or, at
Bank’s request, originals to the extent necessary or desirable to create or
perfect Bank’s Lien on Collateral) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its request, copies (or, at Bank’s request, originals to the extent necessary
or desirable to create or perfect Bank’s Lien on Collateral) of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary indorsements, and copies of all credit memos.
 
(b)  Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts to the extent such disputes or claims involve amounts in
excess $250,000 individually or in the aggregate outstanding at any time.
Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, in arm’s-length transactions, and reports
the same to Bank in the regular reports provided to Bank; (ii) no Default or
Event of Default has occurred and is continuing; and (iii) after taking into
account all such discounts, settlements and forgiveness, the total outstanding
Advances will not exceed the Availability Amount.
 
(c)  Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall immediately deliver all such payments and proceeds to
Bank in their original form, duly endorsed, to be applied to the Obligations
pursuant to the terms of Section 9.4 hereof. Bank may, in its good faith
business judgment, require that all proceeds of Domestic Accounts be deposited
by US Borrower into a lockbox account, or such other “blocked account” as Bank
may specify, pursuant to a blocked account agreement in such form as Bank may
specify in its good faith business judgment. At all times that US Borrower is a
Net Borrower, (i) Bank shall apply any proceeds in such lockbox account to the
balance of the outstanding Obligations and (ii) Borrower shall deposit all
proceeds of Foreign Accounts into a lockbox account, or such other “blocked
account” as Bank may specify, with Royal Bank of Scotland or Barclays pursuant
to a blocked account agreement in such form as Bank may specify in its good
faith business judgment.
 

--------------------------------------------------------------------------------


 
(d)  Returns. Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank,
and promptly notify Bank of the return of the Inventory.
 
(e)  Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose.
 
(f)  No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
 
6.4.   Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than five (5)
Business Days after receipt by Borrower, to be applied to the Obligations
pursuant to the terms of Section 9.4 hereof; provided that, if no Default or
Event of Default has occurred and is continuing, Borrower shall not be obligated
to remit to Bank the proceeds of the sale of worn out or obsolete Equipment
disposed of by Borrower in good faith in an arm’s length transaction for an
aggregate purchase price of Two Hundred Fifty Thousand Dollars ($250,000) or
less (for all such transactions in any fiscal year). Borrower agrees that it
will not commingle proceeds of Collateral with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank. Nothing in this Section limits
the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.
 
6.5.   Taxes; Pensions. Timely file all required tax returns and reports and
timely pay all foreign, federal, state, governmental and local taxes,
assessments, deposits and contributions owed by Borrower except for deferred
payment of any taxes contested pursuant to the terms of Section 5.9 hereof, and
pay all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms.
 
6.6.   Access to Collateral; Books and Records. So long as an Event of Default
has not occurred and is continuing, Bank, or its agents, shall have the right to
annually inspect the Collateral and the right to annually audit and copy
Borrower’s Books at reasonable times, on five (5) Business Days’ notice
(provided that no such advance notice shall be required after the occurrence and
during the continuance of an Event of Default); provided, however, that at all
times that Borrower is a Net Borrower, Bank, or its agents, shall have the right
to inspect the Collateral quarterly or as conditions may warrant and the right
to audit and copy Borrower’s Books quarterly or as conditions may warrant, at
reasonable times on three (3) Business Days’ notice (provided that no such
advance notice shall be required after the occurrence and during the continuance
of an Event of Default). The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be $750 per person per day
(or, during the continuance of an Event of Default, such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling. Borrower
hereby acknowledges that the first such audit will be conducted within sixty
(60) days after the execution of this Agreement
 

--------------------------------------------------------------------------------


 
6.7.    Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as the sole lender loss payee and
waive subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer must
give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Bank’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank’s option, be payable to Bank on account
of the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.7 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.7, and take any action under the
policies Bank deems prudent.
 
6.8.   Operating Accounts.
 
(a)  Maintain its primary depository and operating accounts in the United States
with Bank, and if Borrower becomes a Net Borrower at any time, then Borrower
must maintain its primary depository and operating accounts in the United
Kingdom with Barclays, Royal Bank of Scotland or such other institution as Bank
agrees to in writing.
 
(b)  Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or its Affiliates. In addition, for each Collateral Account that Borrower at any
time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained (but in each case only to the extent such bank or financial
institution is located in the United States) to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder. The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such.
 

--------------------------------------------------------------------------------


 
6.9.   Financial Covenants.
 
Borrower shall maintain at all times, to be tested as of the last day of each
quarter, unless otherwise noted, on a consolidated basis with respect to US
Borrower and UK Borrower:
 
(a)  Tangible Net Worth. A Tangible Net Worth of at least Twenty Seven Million
Dollars ($27,000,000), plus an amount equal to the sum of (i) fifty percent
(50%) of quarterly Net Income, (ii) fifty percent (50%) of the proceeds received
by Borrower from the sale of US Borrower’s capital stock after the Effective
Date and (iii) fifty percent (50%) of the principal amount of Subordinated Debt
incurred by Borrower after the Effective Date.
 
(b)  Liquidity Coverage. A ratio of (i) the sum of (A) unrestricted cash and
Cash Equivalents maintained at Bank and Bank’s Affiliates plus (B) fifty percent
(50%) of unrestricted cash and Cash Equivalents held in banks in the United
Kingdom with respect to which Bank has a fixed or floating charge plus (C) the
Borrowing Base, minus (D) the Funded Debt, to (ii) Funded Debt, of at least the
following: (i) 1.50:1.00 as of the last day of March, June, September and
December of each year and (ii) 1.75:1.00 as of the last day of all other months.
 
6.10. Protection and Registration of Intellectual Property Rights. Borrower
shall: (a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Bank in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent. If Borrower decides to register
any copyrights or mask works in the United States Copyright Office, Borrower
shall: (x) provide Bank with at least fifteen (15) days prior written notice of
its intent to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement or such other documents as Bank may reasonably request to maintain the
perfection and priority of Bank’s security interest in the copyrights or mask
works intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank a copy of the application(s) filed with the United States
Copyright Office together with evidence of the recording of the intellectual
property security agreement necessary for Bank to maintain the perfection and
priority of its security interest in such copyrights or mask works. Borrower
shall provide written notice to Bank of any application filed by Borrower in the
United States Patent and Trademark Office for a patent or to register a
trademark or service mark within 30 days after any such filing.
 

--------------------------------------------------------------------------------


 
6.11. Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
 
6.12. Further Assurances. Borrower shall execute any further instruments and
take further action as Bank reasonably requests to perfect or continue Bank’s
Lien in the Collateral or to effect the purposes of this Agreement.
 
7.  NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent:
 
7.1.   Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”) all or any part of its business or property, except
for: (i) of Inventory in the ordinary course of business; (ii) of worn-out or
obsolete Equipment; (iii) excess Inventory in connection with that certain
Purchase Contract dated April 14, 2005, as amended, between Borrower and Yozan,
Inc., provided that the aggregate sales price of such excess Inventory does not
exceed $2,000,000; (iv) other excess Inventory not included in Section 7.1(iii)
above provided that the aggregate sales price (calculated at book value) of such
other excess Inventory does not exceed $250,000; (v) dispositions in connection
with Permitted Liens and Permitted Investments; (vi) of non-exclusive licenses
for the use of the property of Borrower in the ordinary course of business;
(vii) Transfers to another Borrower; and (viii) Transfers to any Subsidiaries of
Borrower not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate in any calendar year.
 
7.2.   Changes in Business, Legal Name or Jurisdiction of Formation. (a) Engage
in any material line of business other than those lines of business conducted by
Borrower on the date hereof and any businesses reasonably related, complementary
or incidental thereto or reasonable extensions thereof, or (b) liquidate or
dissolve. Borrower shall not, without at least thirty (30) days prior written
notice to Bank: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than One
Hundred Thousand Dollars ($100,000) in Borrower’s assets or property), (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.
 
7.3.   Mergers or Acquisitions. Merge or consolidate with any other Person, or
acquire, all or substantially all of the capital stock or property of another
Person.
 
7.4.   Indebtedness. Create, incur, assume, or be liable for any Indebtedness
other than Permitted Indebtedness.
 
7.5.   Encumbrance. Create, incur, or allow any Lien on any of the Collateral,
or assign or convey any right to receive income, including the sale of any
Accounts, except for Permitted Liens, permit any Collateral not to be subject to
the first priority security interest granted herein.
 

--------------------------------------------------------------------------------


 
7.6.   Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
 
7.7.   Investments; Distributions. (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or (b) pay any dividends or make any distribution or payment or redeem, retire
or purchase any capital stock other than Permitted Distributions.
 
7.8.   Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms (when viewed in the context of any series of transactions
of which it may be a part, if applicable) that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
Person.
 
7.9.   Subordinated Debt. Make or permit any payment on or amendments of any
Subordinated Debt, except as permitted under the terms of the applicable
Subordination Agreement.
 
7.10. Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business; withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
 
8.  EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1.   Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable. During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);
 
8.2.   Covenant Default.
 
(a)  Borrower fails or neglects to perform any obligation in Section 6.2, 6.8,
6.9, or violates any covenant in Section 7; or
 

--------------------------------------------------------------------------------


 
(b)  Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement, any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;
 
8.3.   Material Adverse Change. A Material Adverse Change occurs;
 
8.4.   Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver or similar
officer and the attachment, seizure or levy is not removed in ten (10) days;
(b) the service of process upon Bank seeking to attach, by trustee or similar
process, any funds of Borrower, or of any entity under control of Borrower
(including a Subsidiary) on deposit with Bank; (c) Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business; (d) a judgment or other claim in excess of Two Hundred Fifty Thousand
Dollars ($250,000) becomes a Lien on any of Borrower’s assets; or (e) a notice
of lien, levy, or assessment is filed against any of Borrower’s assets by any
government agency and not paid within ten (10) days after Borrower receives
notice. These are not Events of Default if stayed or if a bond is posted pending
contest by Borrower (but no Credit Extensions shall be made during the cure
period);
 
8.5.   Insolvency. Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days in the case of the US
Borrower or fourteen (14) days in the case of the UK Borrower (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
 
8.6.   Other Agreements. If Borrower fails to (a) make any payment that is due
and payable with respect to any Material Indebtedness and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto, or (b) perform or observe any other condition or
covenant, or any other event shall occur or condition exist under any agreement
or instrument relating to any Material Indebtedness, and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto and the effect of such failure, event or
condition is to cause the holder or holders of such Material Indebtedness to
accelerate the maturity of such Material Indebtedness or cause the mandatory
repurchase of any Material Indebtedness;
 

--------------------------------------------------------------------------------


 
8.7.   Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Two Hundred Fifty Thousand Dollars
($250,000) (not covered by independent third-party insurance) shall be rendered
against Borrower and shall remain unsatisfied and unstayed for a period of ten
(10) days after the entry thereof (provided that no Credit Extensions will be
made prior to the satisfaction or stay of such judgment);
 
8.8.   Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; or
 
8.9.   Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement.
 
9.  BANK’S RIGHTS AND REMEDIES
 
9.1.   Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:
 
(a)  declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
 
(b)  stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
 
(c)  demand that Borrower (i) deposit cash with Bank in an amount equal to the
aggregate amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;
 
(d)  terminate any FX Contracts;
 
(e)  settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
 
(f)  make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
 

--------------------------------------------------------------------------------


 
(g)  apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;
 
(h)  ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(i)  place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
 
(j)  demand and receive possession of Borrower’s Books; and
 
(k)  exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
 
9.2.   Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits. Borrower hereby appoints Bank
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of any security interest
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney
in fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates. Nothing in this
Section shall, however, relieve Bank from liability for its own gross negligence
or willful misconduct.
 

--------------------------------------------------------------------------------


 
9.3.   Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.
 
9.4.   Application of Payments and Proceeds. Unless an Event of Default has
occurred and is continuing, Bank shall apply any funds in its possession,
whether from Borrower account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral,
first, to the principal of the Obligations; second, to Bank Expenses, including
without limitation, the reasonable costs, expenses, liabilities, obligations and
attorneys’ fees incurred by Bank in the exercise of its rights under this
Agreement; third, to the interest due upon any of the Obligations; and finally,
to any applicable fees and other charges, in such order as Bank shall determine
in its sole discretion. Any surplus shall be paid to Borrower by credit to the
Designated Deposit Account or other Persons legally entitled thereto; Borrower
shall remain liable to Bank for any deficiency. If an Event of Default has
occurred and is continuing, Bank may apply any funds in its possession, whether
from Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Bank shall determine in its sole discretion.
Any surplus shall be paid to Borrower by credit to the Designated Deposit
Account or to other Persons legally entitled thereto; Borrower shall remain
liable to Bank for any deficiency. If Bank, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
 
9.5.   Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.
 

--------------------------------------------------------------------------------


 
9.6.   No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
 
9.7.   Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
 
10.    NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below. Bank or Borrower may change its notice address by giving
the other party written notice thereof. Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. or Canadian mail,
registered or certified mail, return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by facsimile transmission (with such
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 10); (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated below. Advance requests made pursuant to Section 3.4
must be in writing and may be in the form of electronic mail, delivered to Bank
by Borrower at the e-mail address of Bank provided below and shall be deemed to
have been validly served, given, or delivered when sent (with such electronic
mail promptly confirmed by delivery of a copy by personal delivery or United
States mail as otherwise provided in this Section 10). Bank or Borrower may
change its address, facsimile number, or electronic mail address by giving the
other party written notice thereof in accordance with the terms of this
Section 10.
 

 
If to US Borrower:
Airspan Networks, Inc.
   
777 Yamato Road
   
Boca Raton, Florida 33431
   
Attn: Peter Aronstam
   
Fax: 561-893-8671
   
Email:  paronstam@airspan.com

 

--------------------------------------------------------------------------------


 

 
If to UK Borrower:
Airspan Communications Limited
   
c/o Airspan Networks, Inc.
   
777 Yamato Road
   
Boca Raton, Florida 33431
   
Attn: Peter Aronstam
   
Fax: 561-893-8671
   
Email:  paronstam@airspan.com
       
If to Bank:
Silicon Valley Bank
   
3353 Peachtree Road, N.E., Suite M-10
   
Atlanta, Georgia 30326
   
Attn: Dale C. Kirkland, Senior Vice President
   
Fax: (404) 467-4467
   
Email: dkirkland@svbank.com



11.     CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER AND JUDICIAL REFERENCE
 
Georgia law governs the Loan Documents without regard to principles of conflicts
of law. Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in the State of Georgia; provided, however, that if for any
reason the Bank cannot avail itself of the courts of the State of Georgia, the
Borrower and Bank each submit to the jurisdiction of the State and Federal
Courts in Santa Clara County, California. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.
 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12.     GENERAL PROVISIONS
 
12.1. Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
 

--------------------------------------------------------------------------------


 
12.2. Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by Bank’s gross negligence or willful misconduct.
 
12.3. Limitation of Actions. Any claim or cause of action by Borrower against
Bank, its directors, officers, employees, agents, accountants, attorneys, or any
other Person affiliated with or representing Bank based upon, arising from, or
relating to this Loan Agreement or any other Loan Document, or any other
transaction contemplated hereby or thereby or relating hereto or thereto, or any
other matter, cause or thing whatsoever, occurred, done, omitted or suffered to
be done by Bank, its directors, officers, employees, agents, accountants or
attorneys, shall be barred unless asserted by Borrower by the commencement of an
action or proceeding in a court of competent jurisdiction by (a) the filing of a
complaint within one year from the earlier of (i) the date any of Borrower’s
officers or directors had knowledge of the first act, the occurrence or omission
upon which such claim or cause of action, or any part thereof, is based, or (ii)
the date this Agreement is terminated, and (b) the service of a summons and
complaint on an officer of Bank, or on any other person authorized to accept
service on behalf of Bank, within thirty (30) days thereafter. Borrower agrees
that such one-year period is a reasonable and sufficient time for Borrower to
investigate and act upon any such claim or cause of action. The one-year period
provided herein shall not be waived, tolled, or extended except by the written
consent of Bank in its sole discretion. This provision shall survive any
termination of this Loan Agreement or any other Loan Document.
 
12.4. Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5. Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
 
12.6. Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.
 
12.7. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.
 

--------------------------------------------------------------------------------


 
12.8. Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
 
12.9. Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.
 
12.10. Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
 
13. DEFINITIONS
 
13.1. Definitions. As used in this Agreement, the following terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Advance” or “Advances” means an advance (or advances) under the Revolving Line.
 
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).
 

--------------------------------------------------------------------------------


 
“Bank” is defined in the preamble hereof.
 
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
 
“Bankruptcy-Related Defaults” is defined in Section 9.1.
 
“Barclays” means Barclays Bank PLC.
 
“Borrower” is defined in the preamble hereof
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Base” is eighty percent (80%) of Eligible Accounts, as determined by
Bank from Borrower’s most recent Transaction Report; provided, however, that
Bank may decrease the foregoing percentages in its good faith business judgment
based on events, conditions, contingencies, or risks which, as determined by
Bank from the results of any audit by the Bank of the Borrower’s Collateral, may
adversely affect Collateral.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.
 

--------------------------------------------------------------------------------


 
“Cash Management Services” is defined in Section 2.1.4.
 
“Cash Management Services Sublimit” is defined in Section 2.1.4.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Georgia; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Georgia, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Communication” is defined in Section 10.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 

--------------------------------------------------------------------------------


 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, pursuant to which Bank obtains control (within
the meaning of the Code) over such Deposit Account, Securities Account, or
Commodity Account.
 
“Country Limitation Schedule” is that certain schedule of the EXIM Bank listed
on http://www.exim.gov/tools/country/country_limits.html.
 
“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.
 
“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Borrower’s consolidated balance sheet.
 
“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is Borrower’s deposit account, account number
_____________, maintained with Bank.
 
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
 
“Domestic Accounts” are Accounts for which the Account Debtor has its principal
place of business in the United States
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
 
“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) extraordinary or
unusual non-cash losses not incurred in the ordinary course of business, minus
(f) extraordinary or unusual non-cash gains not incurred in the ordinary course
of business, plus (g) unamortized costs, fees and expenses incurred in
connection with the Borrower’s acquisition of all, substantially all of, or a
controlling interest in the capital stock or property of another Person, plus
(h) expenses and charges that will be indemnified or reimbursed, to the extent
such expenses and charges are covered by funds in an escrow account or similar
arrangement satisfactory to Bank, plus (i) charges related to making share-based
payments to Borrower’s employees or directors.
 

--------------------------------------------------------------------------------


 
“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.
 
“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time and from time to time after the
Effective Date to reasonably adjust any of the criteria set forth below and to
reasonably establish new criteria; provided that Bank shall provide Borrower
with five (5) Business Days prior written notice of any such adjustment to the
criteria or establishment of new criteria. Unless Bank agrees otherwise in
writing, Eligible Accounts shall not include:
 
(a)  Accounts for which the Account Debtor has not been invoiced;
 
(b)  Accounts (other than Accounts owing from Nortel and Ericsson while Borrower
is a Net Depositor) that the Account Debtor has not paid within ninety (90) days
of invoice date, including Accounts owing from Nortel and Ericsson while
Borrower is a Net Borrower;
 
(c)  Accounts owing from Nortel and Ericsson while Borrower is a Net Depositor
that the Account Debtor has not paid within one hundred twenty (120) days of
invoice date;
 
(d)  Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts owing have not been paid within ninety (90) days of invoice date;
 
(e)  Credit balances over ninety (90) days from invoice date;
 
(f)  Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts (except for
Accounts owing from Nortel and Ericsson at all times that Borrower is a Net
Depositor, for which such percentage is fifty percent (50%)) for the amounts
that exceed that percentage, unless Bank approves in writing;
 
(g)  Accounts owing from an Account Debtor which does not have its principal
place of business in the United States except for Eligible Foreign Accounts;
 
(h)  Eligible Foreign Accounts for which the Account Debtor has its principal
place of business in any country in which EXIM Bank coverage is not available
for any period of time greater than or equal to one (1) year (as designated by
the EXIM Bank’s most recent Country Limitation Schedule).
 

--------------------------------------------------------------------------------


 
(i)  Accounts owing from the United States or any department, agency, or
instrumentality thereof unless there has been compliance, to Bank’s
satisfaction, with the Federal Assignment of Claims Act of 1940, as amended;
 
(j)  Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;
 
(k)  Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
“bill and hold”, or other terms if Account Debtor’s payment may be conditional;
 
(l)  Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
 
(m)  Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
 
(n)  [Reserved];
 
(o)  Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and
 
(p)  other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.
 
“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts that are (a) covered by credit insurance satisfactory to Bank,
less any deductible; (b) supported by letter(s) of credit acceptable to Bank; or
(c) that Bank approves in writing.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“Ericsson” means Ericsson AB and any entity that is an Affiliate of Ericsson AB.
 
“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“EXIM Bank” means the Export Import Bank of the United States of America.
 

--------------------------------------------------------------------------------


 
“Foreign Accounts” are Accounts for which the Account Debtor does not have its
principal place of business in the United State.:
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Funded Debt” is all obligations and liabilities of Borrower to Bank, including,
without limitation, any Advances and drawn but unreimbursed Letters of Credit,
plus all Indebtedness owed by Borrower to Tekes and all Contingent Obligations
of Borrower in connection with any Indebtedness owed to Tekes.
 
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
 
“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.
 
“FX Forward Contract” is defined in Section 2.1.3.
 
“FX Reserve” is defined in Section 2.1.3.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 

--------------------------------------------------------------------------------


 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law in any
applicable jurisdiction, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.
 
“Intellectual Property” is:
 
                                                        (a)  Copyrights,
Trademarks, Mask Works and Patents including amendments, renewals, extensions,
and all licenses or other rights to use and all license fees and royalties from
the use;
 
(b)  Any trade secrets and any intellectual property rights in computer
software, chip design, chip mask works and computer software products now or
later existing, created, acquired or held;
 
(c)  All design rights, including chips, masks and associated software which may
be available to Borrower now or later created, acquired or held;
 
(d)  Any claims for damages (past, present or future) for infringement of any of
the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights above;
 
(e)  All Proceeds and products of the foregoing, including all insurance,
indemnity or warranty payments.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreements” are those certain Intellectual Property Security Agreements
executed and delivered by Borrower to Bank dated as of the date hereof.
 

--------------------------------------------------------------------------------


 
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.
 
“Letter of Credit Application” is defined in Section 2.1.2(a).
 
“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d)
 
“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.
 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, any note, or notes executed by Borrower, and any other
present or future agreement between Borrower and/or for the benefit of Bank in
connection with this Agreement, all as amended, restated, or otherwise modified.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
 
“Material Indebtedness” is any Indebtedness the principal amount of which is
equal to or greater than Two Hundred Fifty Thousand Dollars ($250,000).
 
“Mortgage Debenture” means that certain Mortgage Debenture between UK Borrower
and Bank dated as of the date hereof.
 
“Net Borrower” means Borrower as of the end of any calendar month in which (a)
the sum of (i) Borrower’s unrestricted cash and investments maintained with Bank
and Bank’s Affiliates in the United States for such calendar month and (ii)
fifty percent (50%) of Borrower’s unrestricted cash and Cash Equivalents
maintained in the United Kingdom with respect to which Bank has a fixed or
floating charge for such calendar month, is less than (b) Borrower’s Funded Debt
for such calendar month; provided that a Net Borrower shall cease to be a Net
Borrower on the first (1st) day of the month following any month in which such
Net Borrower fails to maintain the requirements set forth above. Notwithstanding
the foregoing, if any Transaction Report submitted by Borrower reflects that the
Borrower would be switching from a Net Depositor status to a Net Borrower status
and such change in status is solely as a result of a change or adjustment by
Bank of the eligibility criteria set forth in the definition of “Eligible
Accounts” (any such Transaction Report being hereinafter referred to as a
“Status Change Transaction Report”), then the Borrower shall deliver to Bank a
Transaction Report (an “Interim Transaction Report”) within fourteen (14) days
of the delivery of the applicable Status Change Transaction Report and shall
continue to be deemed a Net Depositor (except with respect to the obligation of
Borrower to pay the Collateral Monitoring Fee set forth in Section 2.4(e) above)
for such fourteen (14) day period. Effective upon Bank’s receipt of the Interim
Transaction Report, Borrower shall be either a Net Borrower or a Net Depositor
based upon the information referenced in the Interim Transaction Report;
provided, however, that Borrower shall be deemed to be a Net Borrower on the
fourteenth (14th) day after delivery of the applicable Status Change Transaction
Report if Borrower fails to submit an Interim Transaction Report within the
required fourteen (14) day time period referenced above.
 

--------------------------------------------------------------------------------


 
“Net Depositor” means Borrower as of the end of any calendar month in which (a)
the sum of (i) such Borrower’s unrestricted cash and investments maintained with
Bank and Bank’s Affiliates in the United States for such calendar month
(provided that Bank has a fixed charge over the account in which such cash is
held) and (ii) fifty percent (50%) of Borrower’s unrestricted cash and Cash
Equivalents maintained in the United Kingdom with respect to which Bank has a
fixed or floating charge for such calendar month, is greater than or equal to
(b) Borrower’s Funded Debt for such calendar month; provided that a Net
Depositor shall cease to be a Net Depositor on the day it becomes a Net
Borrower.
 
“Net Income” means, as calculated on a consolidated basis for Borrower for any
period as at any date of determination, the net profit (or loss), after
provision for taxes, of Borrower for such period taken as a single accounting
period.
 
“Net Inventory” is Inventory having a positive value on the Borrower’s balance
sheet as of the end of the preceding fiscal quarter.
 
“Nortel” means Nortel Networks Corp. and any entity that is an Affiliate of
Nortel Networks Corp.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Other Equipment” is leasehold improvements, intangible property such as
computer software and software licenses, equipment specifically designed or
manufactured for Borrower, other intangible property, limited use property and
other similar property and soft costs approved by Bank, including taxes,
shipping, warranty charges, freight discounts and installation expenses.
 
“Payment/Advance Form” is that certain form attached hereto as Exhibit B.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Distributions” means:
 

--------------------------------------------------------------------------------


 
(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements provided that at
the time of such purchase no Default or Event of Default has occurred and is
continuing;
 
(b) purchases for value of any rights distributed in connection with any
stockholder rights plan;
 
(c) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;
 
(d) purchases of capital stock pledged as collateral for loans to employees;
 
(e) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations;
 
(f) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations; and
 
(g) the settlement or performance of such Person’s obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions.
 
“Permitted Indebtedness” is:
 
(a) Borrower’s Indebtedness to Bank under this Agreement or any other Loan
Document;
 
(b) Subordinated Debt;
 
(c) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
 
(d) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
 
(e) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices; and
 
(f) capitalized leases and purchase money Indebtedness not to exceed One Million
Dollars ($1,000,000) in the aggregate in any fiscal year secured by Permitted
Liens.
 
“Permitted Investments” are:
 
(a) Investments existing on the Effective Date;
 
(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
maturing no more than 2 years after issue;
 

--------------------------------------------------------------------------------


 
(c) Investments approved by the Borrower’s Board of Directors or otherwise
pursuant to a Board-approved investment policy;
 
(d) Investments in or to another Borrower or any of its Subsidiaries in the
ordinary course of business;
 
(e) Investments permitted under Section 7.1(vi) and (vii) above; and
 
(f) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices.
 
“Permitted Liens” are:
 
(a)  Liens arising under this Agreement or other Loan Documents;
 
(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s Liens other than Liens in connection with municipal taxes not yet
delinquent or being contested in good faith which are entitled to priority by
operation of law;
 
(c) Liens (including with respect to capital leases) not to exceed One Million
Dollars ($1,000,000) in the aggregate (i) on property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) acquired or held by Borrower incurred for financing
such property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof), or (ii)
existing on property (and accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof) when acquired,
if the Lien is confined to such property (including accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof);
 
(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;
 
(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;
 
(f) non-exclusive licenses of intellectual property granted to third parties in
the ordinary course of business;
 

--------------------------------------------------------------------------------


 
(g) leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;
 
(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 or 8.7;
 
(i) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit or securities accounts held at such institutions;
 
(j) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceeding if adequate reserves with respect thereto are maintained
on the books of the applicable Person; and
 
(k) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and compliance with other social
security requirements applicable to Borrower.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.
 
“Quick Assets” is, on any date, (i) Borrower’s unrestricted cash and Cash
Equivalents maintained with Bank held or Bank’s Affiliates in the United States,
plus (ii) fifty percent (50%) of Borrower’s unrestricted Cash and Cash
Equivalents maintained in the United Kingdom with respect to which Bank has a
fixed or floating charge, plus (iii) Eligible Accounts.
 
“Quick Ratio” is the ratio of (i) Quick Assets to (ii) Current Liabilities minus
Deferred Revenue.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Revolving Line” is an Advance or Advances in an aggregate amount of up to Ten
Million Dollars ($10,000,000) outstanding at any time.
 
“Revolving Line Maturity Date” is July 31, 2008.
 
“Royal Bank of Scotland” means Royal Bank of Scotland PLC.
 
“Secretary’s Certificate” means a certificate of the Secretary of the UK
Borrower substantially in the form attached as Exhibit F hereto.
 

--------------------------------------------------------------------------------


 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Settlement Date” is defined in Section 2.1.3.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor (a “Subordination
Agreement”)), on terms acceptable to Bank.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50%) of the voting stock or other equity interests is owned or
controlled, directly or indirectly, by such Person or one or more Affiliates of
such Person.
 
“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
minus (a) any amounts attributable to (i) goodwill, (ii) intangible items
including unamortized debt discount and expense, patents, trade and service
marks and names, copyrights and research and development expenses except prepaid
expenses, (iii) notes, accounts receivable and other obligations owing to
Borrower from its officers or other Affiliates, and (iv) reserves not already
deducted from assets, minus (b) Total Liabilities.
 
“Tekes” means the National Technology Agency of Finland (TEKES), Valtiokonttori
and each successor and assignee of either of them in connection with
Indebtedness owed by Borrower to either entity or in connection with Contingent
Obligations of Borrower with respect to Indebtedness owed to either entity.
 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.
 
“Transaction Report” is that certain form attached hereto as Exhibit D.
 
“Transfer” is defined in Section 7.1.
 
“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).
 
[Signature page follows.]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
AIRSPAN NETWORKS, INC.
 

        By /s/ Guy Insley      

--------------------------------------------------------------------------------

Name: Guy Insley    

--------------------------------------------------------------------------------

Title: Finance Director      

--------------------------------------------------------------------------------

       


AIRSPAN COMMUNICATIONS LIMITED
 

        By /s/ Eric Stonestrom      

--------------------------------------------------------------------------------

Name: Eric Stonestrom    

--------------------------------------------------------------------------------

Title: Director      

--------------------------------------------------------------------------------

       


BANK:
 
SILICON VALLEY BANK
 

        By /s/ Dale Kirkland      

--------------------------------------------------------------------------------

Name: Dale Kirkland    

--------------------------------------------------------------------------------

Title: Senior VicePresident      

--------------------------------------------------------------------------------

Effective Date: August 1, 2006      

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 

--------------------------------------------------------------------------------

 
All other terms contained in this Exhibit, unless otherwise indicated, shall
have the meanings provided by the Code (as defined herein), to the extent such
terms are defined in the Code. For purposes hereof, the following terms shall
have the following meanings:
 
“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing, as
such definition may be amended from time to time according to the Code.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.
 
“Code” is the Uniform Commercial Code as adopted in Georgia as amended and in
effect from time to time.
 
“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.
 
“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.
 

--------------------------------------------------------------------------------


 
“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.
 
“Proceeds” has the meaning described in the Code as in effect from time to time.
 
“Supporting Obligation” means a letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.
 

--------------------------------------------------------------------------------



EXHIBIT B
 
LOAN PAYMENT/ADVANCE REQUEST FORM
 
Deadline for same day processing is 3:00 pm E.S.T.
 

Fax To: (404) 467-1471
Date:
                             



LOAN PAYMENT:
        Borrower: Airspan Networks, Inc. and Airspan Communications, LTD.      
   
From Account #
                                        
To Account #
                                   
(Deposit Account #)
   
(Loan Account #)
Principal
                                                      
and/or Interest $
                                                      
Authorized Signature:
                                                     
Phone Number:
                               
Print Name/Title:
                                                         



Loan Advance:
                 
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
           
From Account #
                                                
To Account #
                                
(Loan Account #)
                                          
(Deposit Account #)
         
Amount of Advance $
                                         
All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:
         
Authorized Signature:
                              Phone Number:
                                    
Print Name/Title:
                               



 
Outgoing Wire Request:
       
Complete only if all or a portion of funds from the loan advance above is to be
wired.
 
Deadline for same day processing is 3:00 E.S.T.
               
Beneficiary Name:
                 
Amount of Wire: $
             
Beneficiary Bank:
                        
Account Number:
                      
City and State:
                                    
Beneficiary Bank Transit (ABA) #:
                      
Beneficiary Bank Code (Swift, Sort, Chip, etc.):
                     
 
    (For International Wire Only)            
Intermediary Bank:
                       
Transit (ABA) #:
                  
For Further Credit to:
                             
Special Instruction:
                                                                  
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).
         
Authorized Signature:
                        
2nd Signature (if required):
                                         
Print Name/Title:
                     
Print Name/Title:
                
Telephone #: 
                        
Telephone #:
              

 

--------------------------------------------------------------------------------


 
EXHIBIT D
TRANSACTION REPORT
 

--------------------------------------------------------------------------------




EXHIBIT E
 
COMPLIANCE CERTIFICATE
 

TO: SILICON VALLEY BANK
Date:
                                       

FROM:                                                    

         
The undersigned authorized officer of AIRSPAN NETWORKS, INC. and AIRSPAN
COMMUNICATIONS LIMITED (individually and collectively, jointly and severally,
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state, governmental and local taxes, assessments, deposits and
contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 5.9 of the Agreement, and (5) no Liens have been levied or
claims made against Borrower relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.

 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 120 days
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes No
Transaction Reports
Monthly within 30 days**
 
A/R & A/P Agings, reconciliations
Monthly within 30 days
Yes No
Annual operating budget and projections
Annually no later than 30 days prior to year-end
Yes No

 

--------------------------------------------------------------------------------



Financial Covenant
Required
Actual
Complies
       
Maintain on a Quarterly Basis:
     
Minimum Tangible Net Worth
$_______
$27,000,000*
Yes No
Liquidity Coverage
     
The last day of March, June, September and December
of each year
1.50:1.0
__:1.0
Yes No
The last day of all other months
1.75:1.0
__:1.0
Yes No



* plus 50% of quarterly Net Income, 50% of new equity and 50% of new
Subordinated Debt
 
** weekly at all times that Borrower is a Net Borrower
 
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
 
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Borrower:     BANK USE ONLY         AIRSPAN NETWORKS, INC.   Received by:  
AIRSPAN COMMUNICATIONS LIMITED    

--------------------------------------------------------------------------------

authorized signer
    Date:       Verified:

--------------------------------------------------------------------------------

By:    

--------------------------------------------------------------------------------

authorized signer

--------------------------------------------------------------------------------

Name:   Date:
 

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

authorized signer

--------------------------------------------------------------------------------

          Compliance Status:  Yes No

 

--------------------------------------------------------------------------------


 
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
FINANCIAL COVENANTS OF BORROWER
 
Dated: ____________________
 
I. Tangible Net Worth (Section 6.9 (a))
 
Required: $27,000,000 plus 50% quarterly Net Income, 50% of new equity and 50%
of new Subordinated Debt
 
Actual:


A.
Aggregate value of total assets of Borrower
$___________ 
B.
Aggregate value of goodwill of Borrower
$___________ 
C.
Aggregate value of intangible assets of Borrower
$___________ 
D.
Aggregate value of any reserves not already deducted from assets
$___________ 
E.
Aggregate value of liabilities of Borrower (including all Indebtedness) and
current portion of Subordinated Debt permitted by Bank to be paid by Borrower
(but no other Subordinated Debt).
$___________ 
F.
Tangible Net Worth (line A minus line B minus line C minus line D minus line E)
$___________ 
G.
Quarterly Net Income after the Effective Date
$___________ 
H.
Proceeds from the sale of US Borrower’s capital stock after the Effective Date
$___________ 
I.
Subordinated Debt received after the Effective Date
$___________ 
J.
Required Tangible Net Worth ($27,000,000 plus 50% of the sum of line G plus line
H plus line I)
$___________ 



Is line F equal to or greater than line J?
 

                                No, not in compliance
                             Yes, in compliance

 
X. Liquidity Coverage (Section 6.9 (b))
 
Required: 
 
Date
 
Liquidity Coverage
 
The last day of March, June, September and December of each year
 
1.50:1.0
 
The last day of all other months
 
1.75:1.0
 

 

--------------------------------------------------------------------------------


 
Actual:


A.
Unrestricted cash and Cash Equivalents
$___________ 
B.
Unrestricted cash and Cash Equivalents held at Bank and Bank’s Affiliates
$___________ 
C.
Borrowing Base
$___________ 
D.
Liquidity (line A plus line B plus line C)
$___________ 
E.
Funded Debt (Aggregate value of Obligations to Bank plus all Indebtedness owed
by Borrower to Tekes and all Contingent Obligations of Borrower with respect to
any Indebtedness owed to Tekes)
$___________ 
F
Liquidity Coverage (line D divided by line E)
 
___:1.0

Is line F equal to or greater than the following?
 
Date
 
Liquidity Coverage
 
The last day of March, June, September and December of each year
 
1.50:1.0
 
The last day of all other months
 
1.75:1.0
 

 

                                No, not in compliance
                             Yes, in compliance

 
 


Schedule 1 to Compliance Certificate
Page 2

--------------------------------------------------------------------------------

